Citation Nr: 1622422	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to March 1, 2013, and in excess of 20 percent from March 1, 2013 for right ankle avulsion fracture residuals.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1985, and then service with the Navy Reserves from 1988 to 2009.  

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA), Regional Office (RO).  This decision found that new and material evidence had not been presented to reopen the claims of entitlement to service connection for left knee and low back disorders; it also denied an evaluation in excess of 10 percent for the right ankle avulsion fracture residuals.  The case was subsequently transferred to the jurisdiction of the Denver RO.  

The Veteran and her spouse testified before a Veterans Law Judge (VLJ) via videoconference in December 2014.  A transcript of that hearing has been associated with the claims folder.  In February 2016, she was advised that the VLJ who had conducted the hearing would not be participating in the decision and she was offered the opportunity to appear at another hearing.  See 38 C.F.R. § 20.707 (2015).  In March 2016, she indicated that she did not want another hearing.  

In February 2015, the Board issued a decision that reopened the claims of entitlement to service connection for left knee and low back disabilities and remanded them for additional development.  The claim for an increased evaluation for the right ankle fracture residuals was also remanded.  The instructions of the Board's remand have been substantially complied with; as a consequence, the Board will proceed to the merits of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO's January and March 2016 rating decisions as to the ratings in effect for the Veteran's posttraumatic stress disorder (PTSD) are extremely confusing.  The January 2016 decision granted an increased, 50 percent rating effective April 13, 2015.  Then, the March 2016 decision granted an earlier effective date for the award of service connection - from July 2, 2014 to January 14, 2014.  However, the codesheet then shows a 50 percent rating from January 14, 2014 with a 30 percent rating from July 2, 2014 - with no recognition of the fact the decision a few months earlier had granted an increase effective from April 13, 2015.  [This also changed the Veteran's combined rating.]  On April 21, 2016, the Veteran submitted a notice of disagreement with the evaluation assigned.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  However, the discrepancy in the ratings assigned must be addressed by the RO.

In August 2015, VA afforded the Veteran an examination, and the examiner commented that since the 2012 ankle surgery, the Veteran had developed right digital nerve palsy, toes III to V.  This does not seem to be a claim for secondary service connection - since the service-connected ankle condition itself did not cause or aggravate the neurological condition - rather, an intervening cause (surgery) resulted in a neurological condition.  This is enough, however, to raise a claim for benefits for the neurological condition under the provisions of 38 U.S.C.A. § 1151.  This issue is REFERRED to the RO for consideration.  IF this claim is granted, the RO should also consider secondary service connection for the low back, as the 2015 examiner also discussed the relationship between the Veteran's altered gait post-surgery due to the residual right foot dysesthesias and the effect on her back condition.



FINDINGS OF FACT

1.  Prior to March 1, 2013, the Veteran's right ankle disability was manifested by some limitation of motion (with no additional limitation after repeated movement); pain on movement, but with no laxity, decreased motion due to pain, weakness, fatigability or incoordination, no ankylosis and no flare-ups.

2.  After March 1, 2013, the Veteran's right ankle disability was manifested by increased limitation of motion (to a marked degree), but without flare-ups, no additional decreased motion due to pain, weakness, fatigability or incoordination, no reduction in muscle strength and no ankylosis.

3.  The evidence of record does not demonstrate that the diagnosed left knee conditions are related to the Veteran's period of service, has been caused or aggravated by a service-connected disorder, or that any degenerative changes manifested to a compensable degree within one year of her discharge from service.

4.  The evidence of record does not demonstrate that the Veteran's diagnosed low back conditions are related to her period of service, has been caused or aggravated by a service-connected disorder, or that any degenerative changes manifested to a compensable degree within one year of her discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the service-connected right ankle avulsion fracture residuals prior to March 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, Diagnostic Codes (DCs) 5270, 5271, 5272, 5273 (2015).

2.   The criteria for an evaluation in excess of 20 percent for the service-connected right ankle avulsion fracture residuals after March 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, DCs 5270, 5271, 5272, 5273 (2015).

3.  A left knee disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred, nor is it related to a service-connected condition.  38 U.S.C.A. §§ 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(b), 3.304(a), 3.307, 3.309, 3.310 (2015).

4.  A low back disorder was not incurred in service, nor may it be presumed to have been so incurred, nor is it related to a service-connected condition.  38 U.S.C.A. §§ 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(b), 3.304(a), 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2007, March 2008 and July 2103.  This correspondence advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in February 2006, April 2008, March 2012 and August 2015.  See 38 C.F.R. § 3.159(c)(4).  The opinions were rendered by medical professionals following thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In December 2014, the Veteran was provided an opportunity to set forth her contentions during the hearing before a Veterans Law Judge. During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature and severity of her disabilities.  Those questions focused on the elements necessary to substantiate her claims. Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained. Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).


Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, her claim will be adjudicated under the current version of the regulation.


Factual background and analysis

Increased evaluation right ankle

The pertinent evidence of record includes a VA examination conducted in April 2008.  The Veteran complained of ankle stiffness, as well as intermittent pain and weakness.  She indicated that cold weather would increase her pain.  The physical examination noted no evidence of swelling and no point tenderness.  Dorsiflexion was to 20 degrees without pain and plantar flexion was to 40 degrees with mild pulling and discomfort at 40 degrees.  There were no changes in either passive or active range of motion after three repetitions of movement.  There was no additional loss of motion due to pain, weakness, impaired endurance, incoordination, or instability.

A January 2012 VA outpatient treatment record noted the Veteran's complaints that her ankle hurt constantly; she indicated that she needed a better brace.  An x-ray showed a non-union avulsion fracture.  She was noted to have good range of motion but with lateral pain.

VA re-examined the Veteran in March 2012.  The diagnosis was non-union avulsion fracture residuals of the right ankle.  X-rays revealed mild degenerative joint disease (DJD).  She denied any flare-ups that impacted function.  Plantar flexion was to 25 degrees (45 degrees is normal) and dorsiflexion was limited to 15 degrees (20 degrees is normal).  There was no additional limitation of motion after three repetitions of movement.  She displayed less movement than normal as well as pain on movement.  However, muscle strength was normal and there was no joint laxity.  There was also no ankylosis present.  She regularly used an ankle brace.  She indicated that she had missed 7 days of work over the past year and was late 3 to 5 times a week because of her ankle disability.  

At the end of 2012, the Veteran underwent a surgical procedure on her right ankle.  She was to be non-weightbearing from December 2012 to February 2013.  Her physician indicated that she was fit to return to work as of February 4, 2013.  In December 2014, her VA physician noted that she required certain work modifications because of her ankle surgery.  She was to be limited to work that would not put stress on her ankle.  She needed stable ground and was required to sit down.

The Veteran was also afforded an orthopedic examination by VA in August 2015.  She denied having any flare-ups.  Range of motion tests disclosed 0 degrees of dorsiflexion and 30 degrees of plantar flexion.  Disuse had led to shortening of the gastroc muscles.  She had localized tenderness or pain over the palpated affected joint, namely, the Achilles anterolateral joint line with dysesthesias with plantar flexion strain across the dorsum of the foot.  She could do three repetitions of movement without any additional limitation of function.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability over time.  There was no reduction in muscle strength, there was no instability and no evidence of ankylosis.  There was 1+ edema bilaterally, with tenderness over the ATFL (Achilles tendon) and shortened heel cords bilaterally.  She was noted to use a cane.  

The Veteran's right ankle avulsion fracture residuals are rated pursuant to 38 C.F.R. § 4.71a, DC 5271.  Under this code, a 10 percent evaluation is warranted when there is moderate limitation of motion.  A 20 percent evaluation requires marked limitation of motion.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).  According 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion of the ankle is from 0 to 20 degrees; normal plantar flexion is from 0 to 45 degrees.  

The Board will also consider all other possibly applicable diagnostic codes in evaluating the Veteran's right ankle disability.  According to DC 5270, a 20 percent evaluation is justified when the ankle is ankylosed in less than 30 degrees of plantar flexion.  A 30 percent evaluation requires that the ankle be ankylosed between 30 and 40 degrees of plantar flexion or between 0 and 10 degrees of dorsiflexion.  A 20 percent evaluation under DC 5272 requires ankylosis of the subastralgar or tarsal joint in a poor weight-bearing position.  Under DC 5273, in order to assign a 20 percent evaluation, malunion of the os calcis or astralgus with marked deformity is required.

Prior to March 1, 2013, there is no evidence to support a finding of a 20 percent disability evaluation.  A review of the VA examinations performed prior to March 1, 2013 does not reflect that she had marked limitation of motion of the right ankle.  While the ankle motion was clearly limited (plantar flexion, at its worst was to 25 degrees and dorsiflexion was to 15 degrees), it was to a moderate degree and was thus correctly evaluated as 10 percent disabling.  There is no indication that the ankle was ankylosed in any position, thus a 20 percent evaluation was not warranted under DCs 5270 or 5272.  There was also no suggestion of malunion of the os calcis or astralgus with marked deformity; thus a 20 percent evaluation under DC 5273 is also not justified.

Following March 1, 2013, the evidence does not support an evaluation in excess of 20 percent.  After the Veteran underwent surgical treatment for her right ankle disability, the VA examination noted that she had 0 degrees of dorsiflexion (normal is to 20 degrees) and 30 degrees of plantar flexion (normal is to 45 degrees).  This represents marked limitation of motion and the evaluation was thus raised to 20 percent under DC 5271.  The Board has reviewed other applicable codes and finds that the Veteran's ankle disorder does not rise to the level of a 30 percent evaluation.  A 30 percent evaluation under DC 5270 requires that the ankle be ankylosed between 30 and 40 degrees of plantar flexion or between 0 and 10 degrees of dorsiflexion.  None of the available records suggest that the Veteran's ankle has ever been ankylosed.  In fact, the August 2015 VA examination specifically noted that it was not ankylosed.  As a consequence, an evaluation in excess of 20 percent after March 1, 2013 is not warranted.

Finally, the Board has considered whether the Veteran's right ankle disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The VA examinations and the clinical records all noted that she had denied having any flare-ups.  The April 2008 and the August 2015 examinations noted that there were no additional functional limitations after repetitive movement testing and that pain, weakness, fatigability and incoordination did not cause any significant limitations.  Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

The Board has also considered the Veteran's statements that her ankle disability has worsened.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect the competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the ankle disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions greater probative value.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright, supra).

In sum, while the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria for an evaluation in excess of 10 percent prior to March 1, 2013 or for an evaluation in excess of 20 percent after March 1, 2013 have been established.  The preponderance of the evidence is against a higher rating and the appeal is denied.  

The Board has also considered whether referral for extraschedular evaluation is warranted.  In exceptional cases where the schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as her degree of limitation of motion, are "like or similar to" those explicitly listed in the rating criteria (moderate or marked limitation of motion).  Moreover, she has not expressly raised the matter of entitlement to an extraschedular evaluation.  Her contentions have been limited to those discussed above, that is, that her disability is more severe than currently evaluated.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (fed. Cir. 2014). 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities  (TDIU) was reasonably raised by the record.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected right ankle disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following her ankle surgery at the end of 2012, her physician noted that she was fit to return to work as of February 4, 2013.  In December 2014, her VA physician stated she did need modifications at work (stable ground and the ability to sit); however, it was not suggested that she was unable to work.  Similarly, the record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating on appeal.


Service connection for left knee 

The Veteran contends that she suffers from a left knee disorder that either began in service or is related to her service-connected right ankle fracture residuals or to her service-connected right knee disability.

A review of her service treatment records shows that she was seen twice in July 1982 for bilateral knee pain on prolonged walking that had been present for about a month.  The objective examination showed slight para-patellar swelling; otherwise, the knees were normal.  The assessment was synovitis.  A week later, her knees were noted to be improved.  The assessment was mild synovitis, resolved.  There were no other complaints in service and her discharge examination was normal.

This evidence clearly shows that there was a disease or injury of the left knee noted in the service treatment records.  The post-service treatment records and examinations note that the Veteran has been diagnosed with a patella tracking problem, manifested by pain; she also had been diagnosed with chondromalacia.  She had also sustained a meniscal tear.  Therefore, the Veteran does have a current left knee disability.

The question in this case is whether the Veteran's current left knee disorder can be related to the inservice complaints or to another service-connected disorder.  VA treatment records from 1999 to 2002 reflect her treatment for a patella tracking problem.  She had pain, clicking and popping.  Her treating physicians indicated to her that this was related to her ankle injury; however, there was no rationale provided for this and there was no indication that the claims folder had been thoroughly reviewed.

The Veteran was examined by VA in February 2006.  She stated that she had first suffered from left knee swelling in service related to running in basic training.  After reviewing the record and examining the Veteran, the examiner stated that the Veteran had synovitis in service that had apparently resolved.  There was no medical evidence to support the conclusion that her chondromalacia patella, diagnosed 19 years after her release from service, was related to this acute episode of synovitis.  The examiner said that "in the absence of supporting documents, I cannot give an opinion without resorting to mere speculation."

In February 2007, a treating physician's assistant provided a statement, noting that the Veteran had synovitis in service and now has mild patellofemoral degenerative changes.  It was stated "[i]n my opinion it is at least as likely that her degenerative changes could have been a result of her synovitis."

Also in February 2007, the Veteran's chiropractor provided an opinion.  It was noted that the Veteran's past history had been reviewed and it was opined that it was more likely than not that her knee pain was related to the synovitis in service.  It was noted that she had been treated since December 2003; it was commented that her current knee disorder was related to her military duties (prolonged standing on cement and the knee injury in service).

VA re-examined the Veteran in April 2008.  She indicated that the left knee caused her the greatest functional impairment.  She commented that it had swollen in 1978 and again in 1982.  Ever since service, she recounted a history of recurrent knee problems that had worsened over the past 5 years.  The knee would pop out side to side, with or without exertion.  She complained of pain, locking, stiffness, and instability.  

Her chiropractor submitted another statement in September 2009.  Again, he stated that her current left knee issues were more likely than not related to her past military duty.  The Veteran reported an injury to the left knee in 1978 during basic training; it was his opinion that her knee problems were related to this injury.

In June 2011, the Veteran was hospitalized by VA.  She underwent an arthroscopic procedure following a left knee meniscal tear.  By October, she was doing well.

The Veteran was afforded an extensive examination by VA in August 2015.  The examiner conducted an in-person examination and reviewed all the available evidence of record.  The examiner opined that it was less likely than not that any current left knee disorders were related to the Veteran's period of service.  She was noted to have one episode of left knee swelling in service that had resolved by separation, with no further documentation of knee complaints until 1997, some 15 years after the in-service episode of synovitis.  The various conditions over the years involved different mechanisms of the knee and are not related to one episode of resolved synovitis in service.  The examiner also determined that the left knee disability was not related to either the service-connected right ankle or right knee disorders.  It was opined as follows:

Documentation of left knee symptoms from subluxation and patellofemoral pain predates all documentation of current right knee condition of subluxation and its symptomatic treatment so it is not proximately due to the latter.  

The examiner also opined that "the Veteran's left knee condition was less as likely than not aggravated beyond its natural progression by service connected right ankle condition."   The examiner then stated:  

The left knee condition and dysfunction was noted to be due to weak quadriceps function (particularly of the VMO portion) in 2008 which remains the case.  It was treated with patellar tracking brace and prescribed exercise, the latter of which has not occurred based on current exam findings.  Physical therapy noted increase in RIGHT knee pain only with the use of the CAM walking boot for the right ankle condition.  

After a careful of the evidence of record, it is found that entitlement to service connection for a left knee disorder has not been established.  While the Veteran was treated for synovitis in service, there is no indication that her current left knee disorder has been related to this inservice treatment.  The synovitis was treated in 1982, with no recurrence during the remaining three years of service; her discharge examination was also normal.  While the Veteran has stated that she injured her left knee in 1978 during basic training, this injury is not documented in the service treatment records.  There were no complaints made until, at the earliest, 1997, over a decade after her separation from service.  This evidence indicates that the synovitis experienced in service was an acute episode that resolved by her discharge.  There is also no evidence to suggest that any degenerative changes in the left knee were present to a compensable degree within one year of her separation from service.  

The Board does note that a private physicians assistant and a private chiropractor have rendered opinions relating the Veteran's current left knee complaints to her service.  However, these opinions do not reflect that the Veteran's entire claims file was reviewed.  They also provide no rationale for their conclusions and are too speculative in nature, particularly the February 2007 physician's assistant's statement, and are thus not sufficient to establish a nexus.  See  Bostain v. West, 11 Vet. App. 124-127 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish nexus); see also Warren v. Brown, 6 Vet. App. 4,6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  However, the VA examinations, principally the August 2015 examination, were based on a complete review of all the available records and an in-person examination of the Veteran.  After this review, it was opined that the Veteran's current left knee disorders were not related to the acute synovitis treated in service, were not caused by her service-connected right ankle or right knee disorders, and were not aggravated beyond their natural progression by these service-connected disabilities.  Given the thoroughness of the VA examinations, and given that complete rationales were provided, these examination will be afforded more probative weight than the unsupported conclusions of the private medical opinions.  See Gabrielson and  Gilbert, supra.   As a consequence, it is found that the evidence does not support a finding of entitlement to service connection for a left knee disability.

The Board has carefully considered the statements and testimony of the Veteran.  While she is competent to testify as to her symptoms, she does have the expertise required to render a diagnosis or to opine upon the question of causation.  This complicated question requires medical expertise, which the Veteran does not possess.  Providing a causation opinion falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, supra. 
                                     
Service connection for low back

A review of the Veteran's service treatment record does not show any complaints of, treatment for, or diagnosis of a back disorder.  Her separation examination was normal.

In July 1992, the Veteran reported the sudden onset of back pain when reaching for her purse.  She had had similar symptoms two weeks before that had lasted one to two days.  The assessment was low back pain.  In December 2003, her chiropractor noted that she had "thrown" her back out two to three weeks before.  

During an April 2008 VA examination and at the time of VA outpatient treatment in February 2009, the Veteran stated that the worsening pain in her left knee was causing an abnormal gait.  It was this gait that was causing her back to hurt.

In September 2009, her private chiropractor stated that the Veteran had been seen since December 2003 with complaints of low back pain.  He stated that it was more likely than not related to the Veteran's military duty.  No rationale for this opinion was provided.  This chiropractor provided another statement in January 2015 in which he stated that the Veteran's right knee disability aggravated her low back.  Again, no explanation was provided.

VA examined the Veteran in August 2015.  The examiner conducted a thorough review of the evidence of record and performed an in-person examination.  Following this examination, the examiner found that it was less likely than not that the Veteran's low back complaints began in service.  It was commented that there was no back disorder treated or diagnosed in the service treatment records.  Her current sacroiliac (SI) dysfunction had been found following an isolated bending and lifting injury sustained in 1992, some seven years after her separation from service.  The examiner also found that it was unlikely that her back disorder was related to her service-connected right ankle or knee disabilities.  He stated that 

Veteran relates back associated with lifting of which there is record in 1992, 7 years after service......Current back dysfunction is associated with SI dysfunction which results from trauma or asymmetric stress.  There was no documentation of right knee or ankle involvement at the time of the 1992 injury.  There was no noted profile or accommodation for right ankle or knee that would signify gait discrepancy significant enough to produce de novo back strain in service.

After a careful review of the evidence of record, it is determined that service connection for a low back disorder as directly related to the Veteran's period of service is not warranted.  While she does have a current disability, to include degenerative disc disease (DDD), there is no evidence that she sustained any type of injury to the low back in service.  The first mention of SI dysfunction was not made until 1992 following a bending/lifting injury.  This has been consistently held to the be the underlying cause of her current complaints.  Nor is there any evidence that DDD was present to a compensable degree within one year of her discharge from service; in fact, this disorder was first mentioned in 2002 during chiropractic treatment.  The VA examiner had also noted that the development of DDD was likely related to the aging process and to weight gain.  

Service connection for a low back disorder is also not warranted on the theory that it was caused or aggravated by a service-connected disability.  The August 2015 VA examination also found that the Veteran's service-connected right ankle and knee disabilities had not played any role in causing her SI dysfunction.  It was noted that there was no reference at the time of the 1992 injury of any right knee or ankle involvement, nor was there any indication of any gait alteration significant enough to have contributed to the 1992 injury.  As for altered gait following the 2012 surgery, that is not shown in the medical evidence to be a result of the service-connected ankle condition, but due to other medical problems that developed after the surgery.  

As noted, a private chiropractor rendered an opinion that the Veteran's current right knee condition aggravated her low back condition.  This opinion is not persuasive.  There was no rationale provided for this conclusion, nor did the chiropractor indicate he had reviewed the Veteran's entire claims file with her full medical history.  However, the 2015 VA examiner not only based her opinion on a complete review of all the available records and an in-person examination of the Veteran, she also provided a rationale linked to the Veteran's specific medical history (i.e., no altered gait at time disc disease shown, common condition with age and weight gain).  Given the thoroughness of the VA examination, and given that complete rationales were provided, the examination will be afforded more probative weight than the unsupported conclusions of the private chiropractor.  As a consequence, it is found that the evidence does not support a finding of entitlement to service connection for a low back disability.

[As an aside, the 2015 VA examiner did discuss a possible relationship between gait alteration due to neurological deficit and a relationship to the low back condition.  The neurological deficit is not, however, service-connected, and has been referred to the RO in the Introduction above.]

The Board has considered the statements and testimony of the Veteran indicating that her low back disorder is related to her period of service or to her service-connected right ankle/knee disabilities.  However, there is no indication in the record that she possesses the requisite medical expertise to render an opinion as to causation.  Such an opinion falls outside the realm of common knowledge of a lay person.  See Kahana, supra. 

Based on the above, it cannot be found that the Veteran's low back disability is directly or presumptively related to service, or caused or aggravated by a service-connected disability.  As a consequence, the Veteran's claim for service connection for a low back disorder is denied.


ORDER

Entitlement to a rating in excess of 10 percent prior to March 1, 2013 and in excess of 20 percent after March 1, 2013 for the right ankle avulsion fracture residuals is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disorder is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


